GMS Batching, Inc. v TADCO Constr. Corp. (2014 NY Slip Op 05772)
GMS Batching, Inc. v TADCO Constr. Corp.
2014 NY Slip Op 05772
Decided on August 13, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 13, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
PLUMMER E. LOTT
SHERI S. ROMAN, JJ.


2011-10044
 (Index No. 18903/06)

[*1]GMS Batching, Inc., respondent-appellant, 
vTADCO Construction Corporation, et al., appellants- respondents, et al., defendants.
Bryan Ha, New York, N.Y., for appellants-respondents.
Andrew Rotstein, Brooklyn, N.Y., for respondent-appellant.
DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the defendants TADCO Construction Corporation and Frank DeMartino appeal from stated portions of an order of the Supreme Court, Queens County (Schulman, J.), entered August 25, 2011, and the plaintiff cross-appeals from stated portions of the same order.
ORDERED that the appeal and cross appeal are dismissed, without costs or disbursements.
The appeal and cross appeal from the order must be dismissed because the right of direct appeal and cross appeal therefrom terminated with the entry of the judgment in the action on June 13, 2012 (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal and cross appeal from the order are brought up for review (see CPLR 5501[a][1]) and have been considered on the companion appeal from the judgment (see GMS Batching, Inc. v TADCO Construction Corporation, _____ AD3d _____ [Appellate Division Docket No. 2012-07413; decided herewith]).
ENG, P.J., LEVENTHAL, LOTT and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court